Name: Commission Regulation (EEC) No 1689/89 of 14 June 1989 introducing a countervailing charge on peaches including nectarines originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/36 Official Journal of the European Communities 15. 6 . 89 COMMISSION REGULATION (EEC) No 1689/89 of 14 June 1989 introducing a countervailing charge on peaches including nectarines originating in Spain (except the Canary Islands) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (! ), as last amended by Regulation (EEC) No 1119/89 (2), and in particular the first subparagraph of Article 27 {2) thereof, (EEC) No 38 1 1 /85 the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for peaches originating in Spain (except the Canary Islands) the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these peaches ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 1636/87Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Whereas, pursuant to Article 136(2) of the Act of Acces ­ sion (8), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession ; Whereas Article 140(1 ) provides for a 8 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fourth year after accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 919/89 of 10 April 1989 fixing for the 1989 marketing year the reference prices for peaches including nectarines (3) fixed the reference price for products of class I for the period from 11 to 20 June 1989 at ECU 81,91 per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 30,76 per 100 kilograms net is applied to peaches including nectarines (CN code 0809 30 00) originating in Spain (except the Canary Islands). Article 2 This Regulation shall enter into force on 16 June 1989 . Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. 0 OJ No L 97, 11 . 4. 1989, p. 17. V) OJ No L 220, 10 . 8 . 1974, p. 20. ft OJ No L 368, 31 . 12. 1985, p. 1 . ( «) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . (8) OJ No L 302, 15. 11 . 1985, p. 9 . 15. 6. 89 Official Journal of the European Communities No L 164/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1989. For the Commission Ray MAC SHARRY Member of the Commission